DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references US 2016/0261941 (Brioschi et al hereinafter Brioschi) and in view of CN206993342 (Yu) .

Regarding claim 1, Brioschi discloses a microphone assembly (figs. 1, 2), comprising: a housing (fig. 1, items 23, 27) defining a port (28), wherein the housing comprises: a base (23); a cover (27) coupled to the base, and the inner wall define an enclosed volume (8); and an acoustic transducer (1) disposed in the enclosed volume.  
Brioschi does not explicitly disclose the cover comprising an inner wall and an outer wall encompassing the inner wall, a portion of the inner wall separated from a portion of the outer wall, wherein together the base.
However, this claimed limitation is notorious old and well known in the art. For instance, in the related field of the invention, Yu teaches a microphone (fig. 2, English translation: page 3 lines 21-32, 37-40, page 4 lines 28-31) including a microphone body and a microphone head in order from bottom to top. The microphone head  includes an outer net cover (31), a net cotton (33) and an inner net cover (35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29).
 
Regarding claim 2, Yu also teaches wherein the outer wall comprises an opening (an outer net cover by the definition of a net cover is an open-meshed fabric twisted, knotted, or woven together at regular intervals) providing fluid communication between an external environment of the microphone assembly and a volume between the inner wall and the outer wall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29).

Regarding claim 3, Yu also teaches wherein the inner wall and the outer wall each comprise a cylindrical wall portion and a top portion, wherein the cylindrical wall portion of the inner wall is concentrically located within the cylindrical wall portion of the outer wall (see fig. 2, an outer net cover will be installed over an inner net cover with a net cotton in between. Therefore, this will create a cylindrical wall portion and a top portion, wherein the cylindrical wall portion of the inner wall is concentrically located within the cylindrical wall portion of the outer wall,)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference and to effectively reduce spray noise (English translation page 4 lines 28-31).

Regarding claim 6, Brioschi also teaches wherein the outer wall comprises a metal, and wherein the inner wall comprises one of a plastic material or a ceramic material (para. 9, 36).  

Regarding claim 7, Brioschi also teaches wherein the outer wall is electrically connected to the base (para. 8, 9, 34).
Brioschi does not explicitly disclose wherein the inner wall is electrically insulated from the base.  
However, this claimed limitation is notorious old and well known in the art. For instance, in the related field of the invention, Yu teaches a microphone (fig. 2, English translation: page 3 lines 21-32, 37-40, page 4 lines 28-31) including a microphone body and a microphone head in order from bottom to top. The microphone head  includes an outer net cover (31), a net cotton (33) and an inner net cover (35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching a net cotton between an outer net cover and an inner net cover by Yu in Brioschi in order to effectively reduce spray noise (English translation page 4 lines 28-31).

Regarding claim 8, Yu also teaches wherein both the outer wall and the inner wall are coupled to a first surface of the base (see figs 1 and 2, items 31, 35 and 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29).

Regarding claim 9, Yu also teaches wherein a portion of the inner wall and a portion of the outer wall are coupled together (see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29).

Regarding claim 10, Brioschi also teaches wherein the acoustic transducer (fig. 1) further comprises: a transducer substrate (item 23) defining an aperture (item 28); a diaphragm (item 2) coupled to the transducer substrate and disposed over the aperture; and a perforated back plate (item 3) coupled to the transducer substrate and spaced apart from the diaphragm.  

Regarding claim 11, this claim has the limitations as in claim 1. Therefore, it’s rejected for the same reasons as set forth in claim 1 above.

Regarding claim 12, this claim has the same limitation as in claim 2. Therefore, it’s rejected for the same reasons as set forth in claim 2 above.

Regarding claim 13, Yu also teaches wherein the opening is located on a side of the outer wall (see fig. 2 item 31 an outer net cover with a side surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29).

Regarding claim 14, Brioschi also shows wherein the port is located in the base and the transducer is disposed above the port. (see fig. 1).
  
Regarding claim 16, Brioschi also teaches a cover may be of a metal or pre-molded plastic (para. 9).  

Regarding claim 17, this claim has the same limitation as in claim 7. Therefore, it’s rejected for the same reasons as set forth in claim 7 above. 

Regarding claim 18, this claim has the same limitation as in claim 8. Therefore, it’s rejected for the same reasons as set forth in claim 8 above.

Regarding claim 19, Yu also teaches wherein the inner wall and the outer wall are cylindrically shaped, and wherein a diameter of the outer wall is greater than a diameter of the inner wall (see fig. 2, an outer net cover will be installed over an inner net cover with a net cotton in between. Therefore, this will create the inner wall and the outer wall are cylindrically shaped, and wherein a diameter of the outer wall is greater than a diameter of the inner wall). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching dual covers with an outer net cover and an inner net cover by Yu in Brioschi in order to effectively shield external electromagnetic interference and to effectively reduce spray noise (English translation page 4 lines 28-31).

Regarding claim 20, Brioschi also shows wherein the acoustic transducer (fig. 1) further comprises: a transducer substrate (23) defining an aperture (28); a diaphragm (2) coupled to the transducer substrate and disposed over the aperture; and a perforated back plate (3) coupled to the transducer substrate and spaced apart from the diaphragm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references US 2016/0261941 (Brioschi et al hereinafter Brioschi) and in view of CN206993342 (Yu) and further in view of US 2019/0313172 (Sunshine et al hereinafter Sunshine).
Regarding claim 4, Brioschi and Yu do not explicitly disclose wherein the opening is a circular opening on the cylindrical wall portion of the outer wall. 
However,  a circular opening is notorious old and well known.
For instance, in the related field of the invention, Sunshine teaches an electronic device such as a voice-controlled speaker device may have a housing characterized by a vertical longitudinal axis. A flexible substrate such as a flexible mesh substrate with component support regions coupled by flexible segments may be wrapped around the housing and the vertical axis; and wherein the flexible mesh substrate is a circular opening (abstract, para. 37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the mesh with a circular opening by Sunshine in Brioschi and Yu in order in order to effectively shield external electromagnetic interference (English translation page 4 lines 28-29) and an esthetic appearance. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references US 2016/0261941 (Brioschi et al hereinafter Brioschi) and in view of CN206993342 (Yu) and further in view of US 2019/0313172 (Sunshine et al hereinafter Sunshine) and further in view of CN109565636 (Shajaan et hereinafter Shajaan).

Regarding claim 5, Brioschi, Yu and Sunshine do not explicitly disclose wherein a diameter of the opening is large enough to vent frequencies up to at least 217 Hz.  
However, this claimed limitation is notorious old and well known.
For instance, in the related field of the invention, Shajaan teaches a microphone assembly, a semiconductor die, a communication device and a method for operating the microphone; a microphone comprising an acoustic transducer component, the acoustic transducer component is configured to convert the sound into a microphone signal according to a transducer frequency response including a first high-pass cutoff frequency and the size of the ventilation holes, ventilation openings or ventilation structures of the acoustic transducer component (para. 8, 10, and 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Shajaan in Brioschi, Yu and Sunshine in order to effectively vent frequency ranges (Shajaan: para. 32).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references US 2016/0261941 (Brioschi et al hereinafter Brioschi) and in view of CN206993342 (Yu) and further in view of CN109565636 (Shajaan et hereinafter Shajaan).

Regarding claim 15, Brioschi, and Yu do not explicitly disclose wherein a diameter of the opening is large enough to vent frequencies up to at least 217 Hz.  
However, this claimed limitation is notorious old and well known.
For instance, in the related field of the invention, Shajaan teaches a microphone assembly, a semiconductor die, a communication device and a method for operating the microphone; a microphone comprising an acoustic transducer component, the acoustic transducer component is configured to convert the sound into a microphone signal according to a transducer frequency response including a first high-pass cutoff frequency and the size of the ventilation holes, ventilation openings or ventilation structures of the acoustic transducer component (para. 8, 10, and 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Shajaan in Brioschi and Yu in order to effectively vent frequency ranges (Shajaan: para. 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699